                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           MONOLITHIC POWER SYSTEMS, INC.,
                                   7                                                         Case No. 20-cv-04616-SBA (JCS)
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER TO SHOW CAUSE
                                   9
                                           TRAVELERS PROPERTY CASUALTY                       Re: Dkt. Nos. 38, 64
                                  10       COMPANY OF AMERICA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Presently before the Court are two administrative motions asking the Court for leave to file

                                  14   under seal various documents filed in connection with discovery disputes presented to the

                                  15   undersigned. In Docket No. 38, styled as a joint motion, the parties ask that the Court grant leave

                                  16   to seal, inter alia, unredacted versions of Exhibits C and E on the basis that they contain

                                  17   documents Travelers designated as confidential under the protective order in this case.1 Likewise,

                                  18   in Docket No. 64, Travelers asks the Court for leave to file under seal Exhibit A on the basis that it

                                  19   contains a document that MPS designated as confidential under the protective order. The Court

                                  20   orders both parties to SHOW CAUSE why these requests should not be DENIED for failure to

                                  21   follow the procedures set for in the Local Rules governing motions to seal.

                                  22            As set forth in Civil Local Rule 79-5(b), “[a] sealing order may issue only upon a request

                                  23   that establishes that the document, or portions thereof, are privileged, protectable as a trade secret

                                  24   or otherwise entitled to protection under the law.” To meet that requirement, a motion to seal

                                  25   must be accompanied by “[a] declaration establishing that the document sought to be filed under

                                  26

                                  27   1
                                        Docket No. 38 also requests that other materials, found in Exhibits D, G, I, K, and L, be sealed
                                  28   on the basis that they contain confidential information. Those requests are adequately supported
                                       by the Jones Declaration, Docket No. 38-1, and are not the subject of this Order to Show Cause.
                                   1   seal, or portions thereof, are sealable.” Civil Local Rule 79-5(d)(1)(A), The Rule expressly states,

                                   2   “Reference to a stipulation or protective order that allows a party to designate certain documents

                                   3   as confidential is not sufficient to establish that a document, or portions thereof, are sealable.” Id.

                                   4   Rather, where a request to file under seal is based on designation of material as confidential under

                                   5   a protective order, the party who made the designation must supply a declaration, within four days

                                   6   of the filing of the motion to seal, showing that the material is entitled to protection. Civil Local

                                   7   Rule 79-5(e).

                                   8          Neither Travelers nor MPS has supplied a declaration showing that the material described

                                   9   above is sealable. The only reason offered for sealing the material is that one or the other party

                                  10   designated the material as confidential under a protective order. That is insufficient. Accordingly,

                                  11   each side shall file within seven (7) days an appropriate declaration establishing that the material

                                  12   described above is sealable under the “good cause” standard that applies to material filed in
Northern District of California
 United States District Court




                                  13   connection with discovery disputes.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: May 10, 2021

                                  17                                                     ______________________________________
                                                                                         JOSEPH C. SPERO
                                  18                                                     Chief Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
